Citation Nr: 0321893	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  94-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prolapsed bladder 
as secondary to service-connected hysterectomy and salpingo-
oophorectomy.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
prolapsed bladder.

3.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 or 4.30.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to October 
1985.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, dated in July 1998, which denied the veteran's claims 
of entitlement to compensation for bladder re-suspension 
surgery either under 38 U.S.C.A. § § 1151 or as secondary to 
service-connected hysterectomy to include entitlement to a 
period of temporary total convalescence or for 
hospitalization for 21 days or more.  The denial of 
compensation was duly appealed.

The Board of Veterans' Appeals (Board) remanded the issues 
that are the subject of this decision in September 1999.  
Review of the actions performed by the RO reveal that the 
mandate of that remand were substantially fulfilled.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In May 2002, the Board ordered further development in this 
case.  Prior to May 1, 2003, the Board's regulations provided 
that if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  In light of the Federal Circuit Court's 
decision and other policy considerations, VA has determined 
that VBA would resume all development functions.  In other 
words, aside from the limited class of development functions 
that the Board is statutorily permitted to carry out, see 
38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development 
will be conducted at the RO level.  

The issue of entitlement to temporary total disability 
ratings under the provisions of 38 C.F.R. §§ 4.29 and/or 4.30 
is addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's prolapsed bladder and urinary stress 
incontinence, currently status post re-suspension surgery, is 
secondary to the veteran's service-connected hysterectomy and 
bilateral salpingo oophorectomy.


CONCLUSIONS OF LAW

1.  Prolapsed bladder and urinary stress incontinence, status 
post re-suspension surgery, was proximately caused by a 
service-connected disorder and events that occurred during 
the veteran's period of active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303(d), 3.310(a) (2002).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 is 
moot.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7, 
20.101 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board also notes that the given the favorable outcome in 
the present decision, any additional development or 
notification would serve no useful purpose.  Thus, the Board 
finds that the duty-to-assist and duty-to-notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (a) (2002).  Where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Review of the veteran's medical history reveals that she is 
service-connected for an abdominal hysterectomy that was 
performed after service.  The record shows this surgery was 
performed because of pelvic adhesions secondary to an ectopic 
pregnancy during the veteran's period of service.  The record 
also shows the veteran had two vaginal deliveries during her 
period of active service.

The Board finds that the preponderance of the competent 
medical evidence supports the veteran's claim for secondary 
service connection of her prolapsed bladder, currently status 
post re-suspension surgery, as secondary to the veteran's 
service-connected hysterectomy and oophorectomy.

The veteran was examined by VA in August 2000 in accordance 
with the September 1999 Board remand.  The examiner noted 
that the veteran had multiple medical problems including 
depression, probable interstitial cystitis, as well as stress 
incontinence, as she had had a total abdominal hysterectomy 
and multiple surgeries for stress urinary incontinence.  He 
noted that unfortunately her surgery in June 1995 was 
complicated by infections requiring two additional operations 
and she stated that since then she had had pain with 
intercourse.  In 1998, a vaginal wall sling was performed 
which relieved all her stress urinary incontinence and any 
other symptoms were related to her probable diagnosis of 
interstitial cystitis that had been relieved with hydro-
distention.  Her persistent pain on intercourse was still 
present, and the examiner opined that the pain was probably 
secondary to all three vaginal surgeries from 1995 to 1998.

Weighing most heavily in the veteran's favor is the March 
2003 VA examiner's report obtained pursuant to the 
abovementioned BVA development.  The examiner was requested 
to address two pertinent questions regarding the veteran's 
prolapsed bladder.  

The examiner opined that it was at least as likely as not 
that the veteran's service-connected bilateral hysterectomy 
and salpingo-oophorectomy in December 1988 caused or 
aggravated the prolapse of the urinary bladder which 
necessitated the bladder re-suspension surgery by VA in June 
of 1995.  He noted that loss of estrogens supplied by ovaries 
is one of the causes of weakening of the pelvic muscles and 
particularly those involved in suspension of the urinary 
bladder and urethra.  He noted that the veteran had been on 
estrogen replacement therapy since she had the surgery; 
however, although estrogen replacement therapy was helpful in 
minimizing the occurrence of stress incontinence, it did not 
totally prevent it.  The examiner found evidence that the 
veteran remained mildly estrogen deficient by the fact that 
she had evidence of osteopenia that is greater than what one 
would expect for a 42 year old woman.  

The examiner noted the other factor that could be considered 
as contributing to her need for bladder suspension were her 
vaginal deliveries, two of which occurred while she was in 
service.  These were also as likely as not the reason that 
she needed a bladder suspension in 1995 at the young age of 
35.

The examiner explained that the June 1995 VA re-suspension 
surgery was experimental.  The surgeon put two screws into 
the pelvic bone to support the bladder re-suspension. This 
surgery is no longer done because it was not successful and 
had to many complications.  The veteran sustained two 
significant infections as a result of this surgery.  The 
first infection required hospitalization in July of 1995 when 
an abscess developed around one of the screws.  The second 
infection developed later in the year and also required 
hospitalization with infection around the other screw. At 
that point, the veteran had a failed procedure with pain in 
addition to her incontinence.  This was severe enough that 
she was unable to keep up with her schoolwork.  It took her 
an additional three months to complete her school program.  
In 1998, she had a re-suspension of her bladder done at Miami 
Valley hospital.  She reports that she had immediate relief 
of pain and the problems with leakage after that surgery.  
She drank four to five 16 ounce bottles of water and two or 
three glasses of sports drink each day.  As a result of this 
large fluid intake she urinated hourly and had to struggle to 
be sure her bladder was empty.  She had had no infections 
since 1990.  She had no leakage and was not having much pain 
with intercourse or in the pelvic region as she was having 
between 1995 and 1998 when she had the corrective surgery.  
At the time of the examination, the veteran had no complaints 
that were outside the range of normal for a woman who had had 
three vaginal deliveries and drank the large volume of fluid 
that she did every day.  She was no longer having leakage or 
pain associated with the bladder suspension.

Review of the competent medical evidence shows one contrary 
opinion.  A December 1997 VA examiner's report noted that 
absent a review of the report of the total abdominal 
hysterectomy and bilateral salpingo-oophorectomy (TAH BSO), 
he could not opine whether there was a connection between the 
TAH BSO and the urinary stress incontinence.  A handwritten 
follow-up report, dated in March 1998, appears to indicate 
that a review of the report of the TAH BSO showed no 
complications and therefore nothing to suggest an etiological 
cause for the veteran's USI (urinary stress incontinence).  

The Board finds that the more recent VA examination addresses 
the available evidence more completely, and bases the 
findings of a likely etiological connection on bases not 
related to the bases for with the March 1998 examiner found 
no etiological connection.  While the March 1998 examiner 
noted that there were no apparent physical complications of 
the 1988 TAH BSO, the March 2003 examiner found the 
urological problems to be at least as likely as not related 
to lack of estrogen from the removal of the ovaries and also 
the vaginal deliveries that occurred during the veteran's 
period of active service.  Therefore, as noted above, the 
Board finds the preponderance of the evidence in favor of a 
grant of service connection for prolapsed bladder, status 
post re-suspension surgery.


Entitlement Under § 1151

Because the Board has found a preponderance of the evidence 
supports a grant of service connection for the veteran's 
prolapsed bladder, status post re-suspension surgeries, 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§§ 1151 is moot. 

ORDER

Service connection for prolapsed bladder and urinary stress 
incontinence, status post re-suspension surgery, as secondary 
to service-connected hysterectomy and bilateral salpingo-
oophorectomy, is granted.


REMAND

Review of the procedural status of the veteran's claims of 
entitlement to temporary total ratings under 38 C.F.R. § 4.29 
and 4.30 reveals that the RO has not addressed the merits of 
the veteran's claims.  The RO merely reached the threshold 
issue that because the disability for which the 
hospitalization and/or convalescence were required was not 
service-connected, entitlement to a temporary total rating 
was deemed a moot issue.

Under the circumstances, the Board finds that the veteran has 
not been provided with adequate notice of the evidence needed 
to successfully prove the claim and that there would be 
prejudice to her by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of the claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO should review the record with 
regard to the issue of entitlement to 
temporary total ratings for 
hospitalization and/or convalescence 
under 38 C.F.R. §§ 4.29 and 4.30.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

